Citation Nr: 0811178	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to February 
1950, and from April 1951 to April 1953.


This matter comes before the Board of Veterans' Appeals 
(Board) from a November 200 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for a 
pulmonary disorder, to include as secondary to exposure to 
asbestos.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that he was exposed to asbestos during 
service as a result of serving aboard several ships on which 
asbestos insulation was used.  He denies both a pre- and 
post-service history of exposure to asbestos.  The record 
reflects that the veteran served in the Navy from July 1947 
to February 1950, and from April 1951 to April 1953.  During 
these periods he served aboard the USS Saint Paul, the USS 
Erben, and the USS President Jackson.  His military 
occupational specialty during both periods of service was 
Barber.  

In evaluating entitlement to service connection for asbestos-
related diseases there are certain development procedures VA 
must follow.  Ashford v. Brown, 10 Vet. App. 120 (1997).  
Specifically, VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
whether there was pre-service or post-service occupational or 
other asbestos exposure, and whether there is a relationship 
between asbestos exposure and the claimed disease.  

In this case, the record reflects that in August 2004 the RO 
requested verification from the National Personnel Records 
Center (NPRC) as to whether the veteran was exposed to 
asbestos in service.  In an August 2004 response, however, 
the NPRC notified the RO that information sufficient to 
identify the veteran had not been submitted by the RO.  The 
NPRC requested that the RO provide additional details, 
including the veteran's full name, his service number, the 
branch of service in which he served, the dates he served, 
his pay grade, and his date of birth, so that an attempt to 
verify his exposure could be made.  It does not appear, 
however, that the RO submitted the requested information to 
the NPRC.  Thus, it remains unclear whether the veteran was 
exposed to asbestos in service.  Because the veteran's 
in-service exposure to asbestos remains unclear, the Board 
finds that a remand for verification is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify whether the 
veteran was as likely as not (50 
percent probability or greater) exposed 
to asbestos during service.  Submit to 
the NPRC the veteran's full name, his 
service number, the branch of service 
in which he served, the dates he 
served, his pay grade, and his date of 
birth, so that an attempt to verify his 
exposure may be made.  

2.  Then, readjudicate the claim for 
service connection for a pulmonary 
disorder, to include as secondary to 
exposure to asbestos.  If the decision 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

